Citation Nr: 0633664	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-42 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for right lower extremity 
radiculopathy from September 23, 2002?

2.  What evaluation is warranted for left lower extremity 
radiculopathy from September 23, 2002?

3.  What evaluation is warranted for a low back strain with 
disc herniation from December 23, 1999?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which granted service connection and 
the initial ratings assigned therein.  In a March 2006, 
rating decision a 40 percent rating was assigned the service 
connected low back strain with disc herniation effective 
December 20, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2006, the veteran submitted additional medical 
records which includes discussions which arguably relate to 
each of the issues listed on the title page.  This evidence, 
however, has not been reviewed by the RO, and the appellant 
has not waived RO initial consideration of this evidence.  
Therefore, the Board is bound to return the record to the RO 
for initial consideration of the additional evidence.  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

The Board further notes that the veteran appears to have 
withdrawn the issue of entitlement to an increased initial 
rating for left lower extremity radiculopathy, and 
entitlement to an increased initial rating for a low back 
strain with disc herniation, but his intent is unclear.  In 
this regard, the three issues listed on the title page have 
been perfected for appeal.  38 U.S.C.A. § 7105 (West 2002).  
While the veteran in May 2006 checked the box indicating that 
he wished to continue the appeal for his right lower 
extremity radiculopathy, in so doing he did not also 
specifically withdraw the issues of entitlement to increased 
initial ratings for left lower extremity radiculopathy, and a 
low back strain with disc herniation despite the form 
including a check box to do so.  That is, the veteran did not 
also check the box stating that he was "satisfied with the 
decision regarding an increase in my disability and wish to 
withdraw my pending appeal."  Given that 38 C.F.R. 
§ 20.204(b)(2) (2006) provides that, "the withdrawal must 
specify that the appeal is withdrawn in its entirety, or list 
the issue(s) withdrawn from the appeal," emphasis added, 
further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he definitively state in 
writing whether he is or is not 
withdrawing the issues of entitlement to 
increased initial ratings for left lower 
extremity radiculopathy, and for a low 
back strain with disc herniation.  
Thereafter, the RO should undertake 
appropriate action.

2.  Thereafter, the RO should 
readjudicate the remaining claims 
following their initial consideration of 
the evidence submitted in August 2006.  
If any follow-up development is deemed 
necessary, it should be completed.  If 
the benefit sought remains denied, the RO 
should issue an appropriate SSOC, and 
give the appellant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The purpose of this remand is to satisfy due process 
considerations, to include those espoused by the Federal 
Circuit in DAV.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

